Per curiam.
The Court having reviewed the Petition for Termination of Disciplinary Suspension submitted by the Office of the General Counsel of the State Bar of Georgia, and it appearing that Ronald James Kurpiers II has complied with all of the conditions for reinstatement following his suspension by this Court, see In the Matter of Kurpiers, 293 Ga. 778 (749 SE2d 738) (2013), it is hereby ordered that the State Bar’s Petition be granted and that Ronald James Kurpiers II be reinstated to the practice of law in the State of Georgia.

Reinstated.


All the Justices concur.